People v Rodriguez (2016 NY Slip Op 01162)





People v Rodriguez


2016 NY Slip Op 01162


Decided on February 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2013-01529

[*1]People of State of New York, respondent,
vEdwin Rodriguez, appellant.


Lynn W. L. Fahey, New York, NY (Jenin Younes of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Cyrulnik, J.), dated February 1, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant's contention that he was improperly assessed points under risk factors 9 and 10 based upon his prior youthful offender adjudication, in violation of CPL 720.35(2), is unpreserved for appellate review and, in any event, without merit (see People v Francis, _____ AD3d _____, 2016 NY Slip Op 00488 [2d Dept 2016]).
The defendant's contention that he was entitled to a downward departure from his presumptive level three risk assessment is unpreserved for appellate review (see People v Estrella, 90 AD3d 879; People v Bowles, 89 AD3d 171) and, in any event, without merit (see People v Gillotti, 23 NY3d 841; People v Wyatt, 89 AD3d 112).
The defendant was not deprived of the effective assistance of counsel (see People v Ortiz, 114 AD3d 740; People v Bowles, 89 AD3d 171).
DILLON, J.P., LEVENTHAL, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court